NOT DESIGNATED
                                              FOR PUBLICATION

                                         COURT OF APPEAL, FIRST CIRCUIT
                                                STATE OF LOUISIANA




RE:   Docket Number 2020 -CA -1318


St. Francisville BK, L. L. C.

                          Versus - -
                                                                    20th Judicial District Court
JEC Real Estate Investment, LLC, Delta Bank, Darryl J.              Case #:   23164
Ellerbee, James Rex Fair, Jr., T. Taylor Townsend, and CNA          West Feliciana Parish
Insurance Company




On Application for               filed on 03/ 09/ 2022 by StarNet Insurance Company
Rehearing




                                                                                      vI?cAfa
                                                                                 Wayne Ray Chutz




            MAR 2 2 2022